ATTACHMENT TO NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1, 2, 4, 5, and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a mobile radiographic imaging apparatus, comprising: a body section; ground-engaging wheels arranged to support the body section over a floor surface and permitting maneuvering of the apparatus over the surface; a component operable to emit radiation for imaging a subject, said component being an x-ray source tube/head; an arm rotatably connected at a proximal end thereof to the body section, such that it is supported by the body section and can slew relative to the body section about an upright axis, and to a distal end of which said component is connected so as to be supported from the support structure via said arm at a position which is radially offset from the axis in a first direction; and, a generator assembly arranged in the body section, the assembly including a generator arranged in the casing, said generator being electrically connected to said x-ray source to provide power for said generation of x-rays by the x-ray source, wherein a rotatable mount for the arm, located at the body section, has a counterbalance mechanism to counteract the rotation of the arm on the body section, and said generator assembly has a center of mass which is radially offset from said upright axis in a second direction that is substantially opposite to said first direction, so as to provide the counteraction of a moment exerted on the body section by said arm and said component.
However, the prior art of record fails to teach the apparatus wherein the apparatus further a slew bearing having a fixed part mounted to the body section and a rotatable part to which the arm is mounted so as to be able to slew about said upright axis, wherein the generator is coupled to the rotatable part such that the generator assembly rotates with the arm, about said upright axis, during slewing of the arm, via a rotatable generator mount at said fixed part mounted to the body section, and, in the manner as required by Claim 1.
Claims 2, 4, 5, and 7-9 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/08/2021